230 F.3d 319 (7th Cir. 2000)
Donald McCormick, Plaintiff-Appellant,v.City of Chicago, et al., Defendants-Appellees.
No. 99-2365
In the  United States Court of Appeals  For the Seventh Circuit
Argued June 6, 2000Decided October 16, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 95 C 2028--Charles R. Norgle, Sr., Judge.
Before Bauer, Manion, and Williams, Circuit Judges.
Williams, Circuit Judge.


1
Donald McCormick sued  the City of Chicago, and two individual  defendants, Sergeant Richard Banaszkiewicz and  Dr. Jack Leong ("Individual Defendants") for  discrimination under 42 U.S.C. sec. 1983 and 42  U.S.C. sec. 1981. After allowing McCormick to  amend his complaint twice in order to allege  facts sufficient to show municipal liability, the  district court held a hearing and denied  McCormick the opportunity to amend his complaint  for a third time. Ultimately, the district court  dismissed McCormick's municipal liability claim.


2
Following the dismissal of the claims against  the City, McCormick and the defendants attempted  to reach a settlement agreement as to the  remaining claims. In light of the settlement  negotiations, on June 30, 1998, the district  court dismissed the case with leave to reinstate  within 60 days. Although the parties reached an  agreement in principle, the Fraternal Order of  Police ("FOP"), whose consent was a condition of  the agreement, refused to agree to the  settlement. McCormick abandoned efforts to  renegotiate the settlement on November 18, 1998  and filed a motion to reinstate claims against  the Individual Defendants on December 11, 1998.  The court denied the motion to reinstate and  McCormick now appeals both the dismissal of his  municipal liability claim and the denial of his  motion to reinstate his claims against the  Individual Defendants. For the reasons set forth  below, we reverse in part and affirm in part.


3
* Donald McCormick was injured while on duty as a  Chicago police officer when he slipped on the icy  pavement and fell. At that time, Banaszkiewicz  was McCormick's immediate supervisor. Despite the  fact that McCormick filed an "injured on duty  form," Banaszkiewicz, who is white, refused to  authorize injured on duty status ("IOD status")  for McCormick. McCormick asserts that the  motivation for this refusal was Banaszkiewicz'  racial hostility toward plaintiff, who is  African-American. McCormick claims that at the  time he was injured, Banaszkiewicz made it very  clear that because McCormick was African-  American, Banaszkiewicz did not believe  McCormick's story about being injured on the job  and that as McCormick's supervisor, he would do  everything in his power to ensure that McCormick  did not receive IOD status. In fact, McCormick  reported that Banaszkiewicz even said to him,  "I'll get your black ass off this job yet."


4
McCormick remained off work for one month and  returned briefly in June 1993, until he was  informed by his physician that he was physically  unable to work. He submitted his doctor's written  recommendation to Dr. Leong, a police department  physician, who rejected the recommendation and  without performing any medical examination,  refused to rate McCormick as unfit for duty.  McCormick charges that Leong's refusal was also  motivated by racial animus. Leong ordered  McCormick back to work and "made assertions  indicative of his general belief that African-  American patrolmen were more likely to feign or  exaggerate work related injuries." Specifically,  Leong told McCormick, "You blacks are all the  same. Listen, I'm going to have the department  fire you for insubordination." When McCormick  protested and reported his intent to file a  grievance, Leong added, "You'll be fired first."  According to McCormick, Leong never asserted a  medical reason to support his refusal to rate  McCormick unable to perform his duties.


5
As a result of Banaszkiewicz' and Leong's  actions,1 McCormick ultimately resigned from  the police force. Later that year, on October 29,  1993, McCormick requested reinstatement to the  Chicago Police Department. The City granted his  request, however McCormick was not reinstated to  his former position. Consequently, McCormick lost  all seniority and benefits which would have  inured to him under the terms of his original  contract with the department.


6
In his Second Amended Complaint, McCormick  alleged that by maintaining an express policy  against racial discrimination and not vigorously  enforcing it, the City encouraged and condoned  acts and omissions of its highest policy-making  officers who have allowed "a widespread custom of  allowing white police officers, in predominately  white districts, to engage in individual acts of  discrimination against African-Americans, without  fear of vigorous and effective enforcement of  City anti-discrimination policies." In  particular, McCormick alleged that Banaszkiewicz  engaged in a pattern of treating African-American  officers worse than white officers and  "denigrating, belittling, and mistreating  African-American officers under his supervision  while at the same time, not treating white police  officers" similarly. He reported that on one  occasion, Banaszkiewicz was caught by the watch  commander engaging in acts of sabotage against  equipment used by African-Americans and that  despite repeated and well-publicized reports of  racially motivated acts by Banaszkiewicz, the  City allowed him to retain a supervisory postion  and to harass and harm African-American officers,  including McCormick. McCormick also claims that  Banaszkiewicz' supervisors, the City Clerk, and  other City officials knew about his conduct and  that their failure to act served as further  encouragement.


7
The procedural history of this litigation is  complicated, but in no way unusual in a case of  this nature. After permitting McCormick to amend  his complaint for the third time, on October 29,  1997, the district judge concluded that McCormick  had not alleged facts showing a municipal custom  or practice of discrimination against African-  American officers who were injured on duty and  therefore dismissed McCormick's claims against  the City. The court found that "McCormick [did]  not plead facts demonstrating that the City was  the moving force behind the alleged  discrimination" and he "failed to come forward  with facts establishing an 'affirmative link'  between a discriminatory municipal policy and  [one of Individual Defendants'] behavior."  However, the district judge did offer McCormick,  who was pro se at the time, the chance to file a  third amended complaint, as long as he did so  prior to November 21, 1997. The court informed  McCormick that if he failed to submit his third  amended complaint by that date, his claims  against the City would be dismissed with  prejudice and the court would enter judgment in  the City's favor.


8
On January 5, 1998, McCormick, represented by  legal counsel, filed a motion for leave to file  another amended complaint. He sought to add a  paragraph which stated:


9
At all times the City of Chicago has afforded  disparate treatment on account of race to its  police officers claiming to have been injured on  duty. The City has disapproved claims of African-  American police officers for injury-on-duty  status at a greater rate than the claims of  similarly situated white officers. The difference  in the approval rates for African-American and  white police officers is so great as to give rise  to an inference of intentional discrimination.


10
The district judge denied this motion.2 In  ruling, the judge noted that "from the Court's  perspective this is a tired, old case. And when  it originally came before the Court, it appeared  to be a relatively simple case for the Court to  deal with. . . . This amendment would totally  change the nature of the case, if the Court were  to allow this amendment."


11
In the meantime, the Individual Defendants filed  answers to McCormick's Second Amended Complaint,  and the litigation proceeded as to the claims  against them. By January, after some discovery,  McCormick and the Individual Defendants were  actively engaged in settlement discussions. The  Individual Defendants initially reached a  settlement agreement with McCormick, and on June  30, 1998, the district judge issued an order  dismissing McCormick's case with leave to  reinstate within sixty days. Under the terms of  the agreement, McCormick was supposed to submit  a letter noting the Fraternal Order of Police's  ("FOP") consent to the settlement by July 30,  1998. McCormick missed this deadline and later  informed the court that the FOP refused to  approve the settlement. Therefore, the agreement  was never finalized.3 However, instead of  seeking reinstatement immediately, McCormick did  not file a motion to reinstate until December 11,  1998; months after the deadline imposed by the  court in June. After several filings on the  subject, the district judge denied McCormick's  motion to reinstate as both untimely and without  merit.

II
A.  Motion to Dismiss

12
McCormick maintains that in dismissing his  claims against the City, the district judge  improperly applied a heightened pleading standard  to his municipal liability claim. As an initial  matter, the City contends that we need not even  reach this issue. The City argues that because it  entered into settlement negotiations concerning  claims against both the City and Individual  Defendants, dismissal of the complaint in light  of those negotiations covers both the municipal  liability and individual liability claims. This  argument misses the mark. The fact that the City  was still a party to settlement negotiations does  not necessarily mean that the court's June 30,  1998 order (dismissing with leave to reinstate),  somehow included the municipal liability claim.  That claim was dismissed by the court on October  29, 1997 and again on January 12, 1998 when the  court denied plaintiff's motion to modify the  October 29 order. Since the court entered a final  judgment for defendants on March 5, 1999 and  McCormick has filed a timely appeal, he may  challenge all of the court's prior rulings,  including the court's dismissal of his municipal  liability claim. See Head v. Chicago Sch. Reform  Bd. of Trustees, 225 F.3d 794, 799-800 (7th Cir. Aug. 25, 2000). We review the  district judge's decision to grant a motion to  dismiss de novo. See Payton v. Rush-  Presbyterian-St. Luke's Med. Ctr., 184 F.3d 623,  625 (7th Cir. 1999).


13
The Supreme Court has made it very clear that  federal courts must not apply a heightened  pleading standard in civil rights cases alleging  sec. 1983 municipal liability. See Leatherman v.  Tarrant County Narcotics Intelligence and  Coordination Unit, 507 U.S. 163, 164 (1993). To  survive a motion to dismiss, "a pleading must  only contain enough to 'allow the court and the defendant to understand the gravamen of the  plaintiff's complaint,'" Payton, 184 F.3d at 627  (citing Doherty v. City of Chicago, 75 F.3d 318,  326 (7th Cir. 1996)). The task for the court in  these cases then is to determine exactly what is  "enough."


14
To allege that a municipal policy has violated  an individual's civil rights under sec. 1981 or  sec. 1983, McCormick needed to allege that (1)  the City had an express policy that, when  enforced, causes a constitutional deprivation;  (2) the City had a widespread practice that,  although not authorized by written law or express  municipal policy, is so permanent and well  settled as to constitute a custom or usage within  the force of law; or (3) plaintiff's  constitutional injury was caused by a person with  final policymaking authority. See McTigue v. City  of Chicago, 60 F.3d 381, 382 (7th Cir. 1995).  McCormick chose to rely upon the second of these  three options.


15
According to McCormick, the City was aware of  the discriminatory policy (as practiced by  Individual Defendants) against African-Americans  who were injured on the job. McCormick's pro se  complaint contains various allegations against  the City. Most directly aimed at the City is  McCormick's claim that the City encouraged and  condoned acts and omissions of its highest  policy-making officers who have allowed "a  widespread custom of allowing white police  officers, in predominately white districts, to  engage in individual acts of discrimination  against African-Americans, without fear of  vigorous and effective enforcement of City anti-  discrimination policies." In his submissions to  the court, McCormick also cited two specific  reasons he thinks the City should be held liable,  (1) the City Clerk has been the subject of  employment discrimination lawsuits and complaints  and (2) Banaszkiewicz was caught tampering with  another African-American officer's computer.


16
The district judge rejected McCormick's  arguments and found the language in his complaint  lacking. He concluded that McCormick's complaint  included only "boilerplate allegations of a  discriminatory municipal policy, entirely lacking  in any factual support that a municipal policy  does exist." In addition, the court specifically  rejected McCormick's argument concerning  Banaszkiewicz' tampering with computers as a  single incident which merely shows that he "may  have racial animus toward African-Americans," but  does not indicate that City policymakers were  aware of the officer's conduct and acquiesced.


17
Plaintiffs' counsel, the defense bar, and  district courts continue to struggle with this  and other courts' pronouncements as to exactly  what a plaintiff bringing a municipal liability  suit must plead to survive a motion to dismiss--  and with reason. In Jackson v. Marion County, 66  F.3d 151, 153-54 (7th Cir. 1995), we held that a  plaintiff "need not plead facts; he can plead  conclusions." This of course suggests a clear  rule in favor of notice pleading. Such a rule  comports with Leatherman, 507 U.S. at 164, but  may appear confusing in light of our holdings in  other cases like Kyle v. Morton High School, 144  F.3d 448, 455 (7th Cir. 1998). In Kyle, we  considered the language and the facts provided in  the plaintiff's complaint and concluded that the  plaintiff could not state a claim by simply  attaching a "'bare conclusion to the facts he  narrates.'" Id. (internal citation omitted).


18
Here, there is no question that McCormick has  included in his complaint a number of conclusions  designed to get him over the pleading bar for his  municipal liability claim. The smattering of  phrases like "highest policymaking officers" and  "widespread custom" throughout McCormick's  complaint is a common practice designed to ensure  that the complaint will withstand scrutiny under  liberal notice pleading. Some would assert that  the inclusion of this language should be  "enough." Others suggest that more is needed;  that the facts included in the complaint must  lead to the legal conclusions drawn. We believe  that it is the former view, and not the latter,  that Leatherman and its progeny support.


19
In Leatherman, the Supreme Court reminded us  that the Federal Rules of Civil Procedure, as  currently formulated, do not permit the courts to  dismiss sec. 1983 municipal liability claims for  lack of factual specificity under Rule 12(b)(6): [F]ederal courts and litigants must rely on  summary judgment and control of discovery to weed  out unmeritorious claims sooner rather than  later." Leatherman, 507 U.S. at 168-69. This  court in Bennett v. Schmidt, 153 F.3d 516, 518  (7th Cir. 1998), made it rather plain what it  takes to survive a motion to dismiss and  announced that we do not sanction a heightened  pleading standard of any sort in discrimination  cases. On more than one occasion, we have held  that "plaintiffs need not 'allege all, or any of  the facts logically entailed by the claim . . .  A plaintiff does not have to plead evidence. . .  . [A] complaint does not fail to state a claim  merely because it does not set forth a complete  and convincing picture of the alleged  wrongdoing." Payton, 184 F.3d at 626-27 (citing  Bennett, 153 F.3d at 518) (internal citation  omitted).


20
This standard is to be vigilantly applied when  the plaintiff is acting pro se and has drafted  his own complaint, as is the case here. It is the  well-settled law of this circuit that pro se  complaints are to be liberally construed and not  held to the stringent standards expected of  pleadings drafted by lawyers. See Wilson v. Civil  Town of Clayton, Ind., 839 F.2d 375, 378 (7th  Cir. 1988); Sizemore v. Williford, 829 F.2d 608,  610 (7th Cir. 1987); Caldwell v. Miller, 790 F.2d  589, 595 (7th Cir. 1986). Therefore, a pro se  civil rights complaint may only be dismissed if  it is beyond doubt that there is no set of facts  under which the plaintiff could obtain relief.  See Shango v. Jurich, 681 F.2d 1091, 1103 (7th  Cir. 1982).


21
Of course, where a plaintiff alleges facts that  establish that a defendant is entitled to prevail  on a motion to dismiss, the court may find that  the plaintiff has plead himself out of court.  Bennett, 153 F.3d at 519. That is not the case  here. McCormick's complaint does not leave out  operative facts which form the basis of his claim  as the plaintiff did in McTigue, 60 F.3d at 382  (7th Cir. 1995) (finding complaint deficient for  its failure to include a factual basis describing  the bias plaintiff alleged) or in Kyle, 144 F.3d  at 457 (dismissing complaint where plaintiff  simply recited rumor that he was terminated for  "political and advocacy reasons"). In those  cases, the plaintiffs left out facts necessary to  give the defendants a complete understanding of  the claims made against them. The defendants in  those cases had no notice of the crux of the  plaintiff's charges. The factual cause of  McCormick's claim is clear and the strong  language of Bennett and the guidance offered in  cases like Wilson and Sizemore indicate that  McCormick's case against the City should not have  been dismissed.


22
The language contained in McCormick's second  amended complaint, while conclusory, is  sufficient to put the City on notice of his claim  against it. The conclusions are buttressed by  facts alleging wrongdoing by the City, as  required by Monell v. Department of Social  Services, 436 U.S. 658, 690 (1978). McCormick  alleges that the City "encouraged and condoned  acts [Banaszkiewicz' and Dr. Leong's  discriminatory treatment of him] and omissions  [failing to provide a process for McCormick to  appeal those decisions or to stop Banaszkiewicz  from discriminating against African-Americans] of  its highest level policy-making officers" which  resulted in a "widespread custom of allowing  white police officers" to discriminate against  African-American officers without fear of  punishment. He also claims that the City  (specifically the City Clerk) ignored the "well  publicized racially motivated acts" of  McCormick's supervisor Banaszkiewicz. If true, as  we must assume these facts are, we find nothing  in the law to suggest that McCormick would not  have a valid municipal liability claim against  the City.4


23
Taking into account the liberal pleading  standard for pro se plaintiffs, we are convinced  that the district judge erred in dismissing  McCormick's municipal liability claims in his  second amended complaint. Contrary to the  district judge's opinion, McCormick does not need  to plead facts "demonstrating that the City was  the moving force behind the alleged  discrimination." In fact, the Federal Rules of  Civil Procedure provide that "malice, intent,  knowledge and other condition of mind of a person  may be averred generally." Fed. R. Civ. P. 9(b).  McCormick alleged that the City knew about  Banaszkiewicz' and Dr. Leong's discriminatory  actions and encouraged it. In announcing its  decision, the district judge relied on cases  resolved by a jury verdict, not at the motion to  dismiss stage.5 In those cases, plaintiff's  burden was to prove by a preponderance of the  evidence that the City was liable. Here,  McCormick's burden was simply to allege facts  that would give the City notice of his municipal  liability claim. He met that burden and should  have been permitted to proceed against the City.  Therefore, we find that the district court erred  in granting the City's motion to dismiss  McCormick's municipal liability claim.

B.  Motion to Reinstate

24
Next McCormick argues that the district court  erred when it denied his motion to reinstate.  McCormick claims that he did not give up attempts  to renegotiate the settlement until November 18,  1998, only two weeks before he filed his motion  to reinstate. However, the City claims McCormick  knew that he would be unable to meet the  conditions set forth in the agreement and that  settlement negotiations were in trouble on July  30, 1998, when he was unable to obtain the  consent of the FOP. As such, McCormick had ample  opportunity to seek reinstatement of the case  within the sixty days allotted or to ask for an  extension of time to reinstate.


25
The district judge agreed with the City and  found that McCormick's motion to reinstate was  both inexcusable and untimely. He noted


26
Here plaintiff knew on July 30th, that there was  a problem because he did not comply with the  agreement. Yet, he made no effort to take  advantage of the court's leave to reinstate. . .  . Considering the amount of time McCormick had to  reinstate after he became aware of the problem  with the settlement, and the resulting prejudice  to the remaining individual defendants . . . the  court finds that McCormick failed to file within  a reasonable time.


27
(Order, Mar. 2, 1999.) Since McCormick appeals  only the denial of the motion to reinstate his  case against the Individual Defendants and not  the court's dismissal of his claims against them,  our review is "strictly limited to determining  whether the district court's denial of the Rule  60(b) motion constituted an abuse of discretion."  Kagan v. Caterpillar Tractor Co., 795 F.2d 601,  607 (7th Cir. 1986).6 A court has abused its  discretion when "no reasonable person could agree  with the district court." Nelson v. City Colleges  of Chicago, 962 F.2d 754, 755 (7th Cir. 1992).


28
We believe the district judge acted reasonably.  Rule 60(b) permits the court to relieve a party  from an order on the grounds of mistake,  inadvertence, excusable neglect, newly discovered  evidence, fraud or "any other reason justifying  relief from the operation of the judgment." Fed.  R. Civ. P. 60(b). It is very well established  that Rule 60(b) relief is "an extraordinary  remedy and is granted only in exceptional  circumstances," Dickerson v. Board of Educ. of  Ford Heights, Ill., 32 F.3d 1114, 1116 (7th Cir.  1994) (internal citation omitted), and we have  described a court's decision not to reinstate a  case under Rule 60(b) as "discretion piled on  discretion." Tolliver v. Northrop Corp., 786 F.2d  316, 319 (7th Cir. 1986). Therefore, we must let  the district court decision not to reinstate  stand unless we find that there was a substantial  danger that dismissal of plaintiff's claims was  fundamentally unjust. Dickerson, 32 F.3d at 1117.


29
The City says that the reason McCormick offers  as an excuse for seeking reinstatement three  months after the deadline, mutual mistake, is  insufficient. We agree and find unavailing  McCormick's first argument that both he and the  City mistakenly believed that the FOP would  consent to the agreement and that therefore the  court should have granted Rule 60(b) relief. When  McCormick agreed to condition enforcement of the  settlement agreement on getting consent from the  FOP, he knew that there was a possibility,  however slight, that the FOP would not acquiesce.  Despite that risk, McCormick decided to forgo the  risks and costs that a trial would involve, have  his case dismissed and enter into a settlement  agreement.


30
There was no mistake involved here. If both  parties had been 100 percent sure that the FOP  would consent to the agreement, the clause  conditioning the settlement on that consent would  have been neither necessary nor even considered.  Instead, the parties saw the need to obtain FOP  consent and conditioned the settlement on getting  that consent. The very fact that they did this  suggests that both parties had to know that the  possibility existed that the FOP would withhold  its consent. We do not consider it a mistake that  neither party sought to include a clause that  would save the settlement agreement in the event  this happened (and if anything, certainly not a  mutual mistake). Given that implementation of the  settlement was dependent upon the FOP giving its  consent, McCormick's attorney had a particularly  strong incentive to make sure that his client was  protected in the event the FOP decided it could  not agree that McCormick's seniority should be  restored. This court has held before that  "neither ignorance nor carelessness on the part  of the litigant or his attorney provide grounds  for relief under Rule 60(b)(1)." Kagan, 795 F.2d  at 607 (citing Ben Sager Chem. Int'l v. E.  Targosz & Co., 560 F.2d 805, 809 (7th Cir. 1977).


31
We agree with the Second Circuit that "when a  party makes a deliberate, strategic choice to  settle, she cannot be relieved of such a choice  merely because her assessment of the consequences  was incorrect." United States v. Bank of New  York, 14 F.3d 756, 759 (2d Cir. 1994) (affirming  district court's finding that plaintiff's  erroneous interpretation of a statute did not  constitute mistake, inadvertence, surprise, or  excusable neglect under Rule 60(b)). Here,  McCormick characterizes the FOP's refusal to  consent as an "unexpected development." That may  be true, but this does not entitle McCormick to  Rule 60(b) relief.


32
Equally unpersuasive is McCormick's suggestion  that the district judge erred in finding his  motion untimely. While complete repudiation of a  settlement agreement would suffice to justify  Rule 60(b) relief, that is not the case presented  here. In this case, the settlement agreement fell  apart because an express condition of the  agreement was not met. And, like the plaintiffs  in Neuberg v. Michael Reese Hosp. Found., 123  F.3d 951, 954 (7th Cir. 1997), McCormick knew  that the FOP would not consent to the settlement  agreement and that he and the City had reached an  impasse long before he sought reinstatement. In  Neuberg, the plaintiffs waited 21 months  (admittedly longer than McCormick waited here)  before filing a motion to reopen the case even  though they knew of the stalemate between the  parties.7 Neuberg, 123 F.3d at 955. While the  facts differ slightly in this case (the district  judge in Neuberg did not give plaintiffs 60 days  to reinstate the case after the parties reported  having reached a settlement agreement), we think  the principle is the same.


33
The district court offered McCormick a sizeable  window of opportunity to reinstate his case if he  thought the settlement agreement was in jeopardy.  Rather than reinstate the case and continue  negotiations under the district judge's watchful  eye, he chose to wait to take action until well  after the time allotted had passed. The district  court decided that McCormick's excuse that his  counsel did not abandon efforts to renegotiate  the settlement until December was just not good  enough. In light of the facts and the procedural  history of this litigation, this was not an  unreasonable conclusion to reach. A conscientious  attorney would have sought reinstatement as soon  as she learned that a condition of the settlement  agreement would not be met, or at least as soon  as she realized that the time provided for  reinstatement was about to elapse. McCormick's  counsel failed to do this. As such, given the  amount of time that elapsed before McCormick  sought to reinstate the case, it was not  unreasonable to hold that his motion was  untimely.


34
Therefore, we find that the district judge did  not err in denying McCormick's motion to  reinstate.

III

35
For all of the reasons set forth above, we  REVERSE the district court's decision to dismiss  McCormick's municipal liability claim, REMAND that  claim to the district court for further  proceedings, and AFFIRM the district court's  decision denying McCormick's motion to reinstate.



Notes:


1
 McCormick asserts that because Leong's medical  judgment and refusal to give McCormick IOD status  was granted so much deference, it was in essence  unreviewable. As such, McCormick considers Leong  a final decision-maker. He also states that  because the City did not provide a means for him  to appeal Banaszkiewicz' decision jeopardizing  McCormick's health and safety (presumably by  making him remain on the job), Banaszkiewicz  should be considered a final decision-maker as  well.


2
 On December 4, 1997, McCormick's new attorney  informed the court that he had just learned about  the October order dismissing McCormick's suit and  he filed a motion to modify the order seeking  more time to amend the complaint. The court  initially took the motion under advisement but  ultimately denied McCormick's motion to modify  the order at the same time he denied McCormick's  motion for leave to amend.


3
 The proposed settlement agreement contained a  provision requiring consent of the FOP because  one of the remedies McCormick sought was an  adjustment to his seniority and the FOP's  collective bargaining agreement governs  adjustments to seniority. The City argued that  without the FOP's consent, there is no way to  restore McCormick's seniority and provide  McCormick the remedy he was seeking.


4
 The district court suggests that McCormick's  inclusion of facts describing the single incident  involving Banaszkiewicz' tampering with an  African-American co-worker's computer and the  City Clerk's receipt of other complaints of  discrimination somehow works to defeat his claim.  On the contrary, the language in McCormick's  complaint, as we have indicated above, expressly  alleges a widespread custom of discrimination by  the City. McCormick did not defeat his claim  simply because he referenced these examples.


5
 See Hubert v. Wilhelm, 120 F.3d 648, 656 (7th  Cir. 1997) (affirming jury verdict and district  court's denial of post-verdict motion for  judgment as a matter of law); McNabola v. Chicago  Transit Auth., 10 F.3d 501, 511 (7th Cir. 1993)  (affirming jury verdict).


6
 McCormick argues that Rule 60(b) does not apply  to this case because he sought reinstatement  before the court's Rule 58 final judgment was  entered. Rule 60(b) permits the court to relieve  a party from "a final judgment, order or  proceeding." There is nothing in the law to  suggest that Rule 60(b) applies only to decisions  rendered final by entry of a Rule 58 judgment. By  its terms, it applies to final orders and final  proceedings. In fact, in Otis v. City of Chicago,  29 F.3d 1159, 1165 (7th Cir. 1994), we held that  in cases where the district judge has entered a  conditional dismissal in light of a reported  settlement, "once the time to satisfy the  condition has expired, the order is 'final' by  any standard other than one making the entry of  a Rule 58 judgment indispensable."


7
 This court has held that a nine-month delay in  seeking reinstatement of a three year-old case  after entry of settlement was not reasonable. See  Lyles v. Commercial Lovelace Motor Freight, Inc.,  684 F.2d 501, 504 (7th Cir. 1982).